Lisa A. e/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2015

                                       No. 04-15-00010-CV

                                      Pedro MARQUEZ, Jr.,
                                            Appellant

                                                 v.

                                       Lisa A. WATKINS,
                                             Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-14-89
                          Honorable Romero Molina, Judge Presiding

                                          ORDER
        The appellate record was due on February 6, 2015. The trial court clerk responsible for
preparing the clerk’s record filed a notification of late record on that date, stating that appellant
had failed to designate and pay for, or make payment arrangements for, the preparation of the
clerk’s record. On February 12, 2015, we ordered appellant to provide written proof that the
clerk’s record and reporter’s record had been requested and that payment, or payment
arrangements, had been made with the trial court clerk and the court reporter. Appellant timely
submitted written proof of payment or payment arrangements for both records. The clerk’s
record was thereafter filed on February 19, 2015. Accordingly, it is ORDERED that the
reporter’s record is due no later than thirty (30) days from the date of this order.


                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court